Citation Nr: 1128241	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 20 percent disability ratings for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Wilmington, Delaware, hence, that RO now has jurisdiction over the claims on appeal.

In November 2008 and February 2011 decisions, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that a higher evaluation is warranted for his service-connected peripheral neuropathy of the right and left lower extremities.  

During the pendency of the appeal, the Veteran was afforded two VA examinations in connection with his claims on appeal.  In July 2004, the Veteran complained of shooting pain and tingling in his feet at rest and while standing.  Following the examination, the Veteran exhibited passive dorsiflexion of 90 degrees bilaterally and active dorsiflexion of 100 degrees bilaterally, as well as passive and active plantar flexion of 20 degrees bilaterally.  There was no evidence of pain on movement of the joints.  The examiner noted fair vibratory, poor, dull, and sharp sensations bilaterally, and the Veteran did not feel the Semmes-Weinstein monofilament on forefoot and the toes bilaterally.  The Veteran was diagnosed, in pertinent part, with foot pain bilaterally possibly secondary to diabetic neuropathy. 

Subsequently, in March 2009, the Veteran's medical history was noted, to include burning sensations in both feet since 2001.  Following the examination, the examiner noted reduced monofilament and vibration sense in the lower extremities up to the Veteran's knees.  The Veteran does not use any ambulation aids and is independent with walking, transferring, activities of daily living, recreational activities, and driving.  There was also no evidence of paralysis of the lower extremities and lower extremity muscle strength was 5/5.  The Veteran was diagnosed with sciatic nerve involvement, sciatic neuropathy, and diabetic neuropathy of the bilateral lower extremities, as well as disc herniation with bilateral lower extremity sciatic nerve involvement. 

Most recently, the Veteran and his wife reported in a February 2011 personal statement that the Veteran "hardly [has] any feeling in his feet" and inquired about how to get another examination.  Most recently, in a June 2011 informal hearing presentation (IHP), the Veteran's representative reported the Veteran's assertion that he suffers from "moderately severe" disabilities, evidenced by reduced sensation of his lower extremities, loss of reflexes, and clinically-described pain affecting both extremities.  Thus, the Veteran asserts that a 40 percent evaluation is warranted for both of his service-connected lower extremity disabilities.  

Review of the record indicates that the Veteran's last VA examination for his service-connected peripheral neuropathy of the right and left lower extremities was in March 2009.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected disabilities, and the recent February 2011 personal statement from the Veteran and his wife and the June 2011 IHP from the Veteran's representative suggest that the Veteran's bilateral lower extremities have worsened.  The Board finds that a further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's service-connected peripheral neuropathy of the right and left lower extremities from February 2009, the date of the most recent VA outpatient treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected peripheral neuropathy of the right and left lower extremities.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished and all pertinent symptomatology and findings must be reported in detail.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  The examiner should specifically indicate whether the bilateral low extremity peripheral neuropathy is manifested by incomplete paralysis that is either moderate, moderately severe, or severe, with marked muscular atrophy; or by complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities must be identified.  The examiner must review all the evidence in the claims file, including a complete copy of this remand and additional records obtained.  The opinion should set forth all examination findings, complete rationale, and reflect that a review of the claims file has been accomplished.   

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


